DETAILED ACTION
Claims 1 – 20 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention, “Method and device for object pointing in Virtual Reality (VR) scene, and VR apparatus”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In particular, it is suggested to choose a title which is different than that of the parent, US Patent 10,888,771 B2 because it is a different invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,888,771 (hereinafter ‘771) because claim 1 is entirely anticipated by the claim 1 of ‘771 with slight rearrangements of phrasing. 
Similarly, claim 3 is rejected over claim 3 of ‘771 because the additional limitations are essentially the same, claim 4 is rejected over claim 4, claim 5 over claim 5, claim 6 over claim 6, and so on such that claims 1, 3–6, 8, 10–13, 15, 17–19 are rejected over claims 1, 3–6, 8, 10–13, 15, 17–19 for anticipating all limitations.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Information Disclosure Statement
The Information Disclosure Statement filed on November 27th, 2020 cites foreign and non-patent literature references that have not been provided in the current application file. Although some of these references were found in the parent application, all references should be added to the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness 


Claims 1, 3–5, 8, 10–12, 15, 17–18, and 21–22 are rejected under 35 U.S.C. 103 as being unpatentable over Zixiong Luo et al*, CN 105912110 A/B (hereinafter “Luo”- note that all page references refer to the side-by-side English/Chinese translation provided with this Office Action) in view of Basheer Tome et al, USPGPUB 20170336882 A1 (hereinafter “Tome”). * previously cited
Regarding claim 1, Luo discloses a method for pointing at an object in a Virtual Reality (VR) scene, comprising: [Note Figures 1-6 pertain to the same embodiment]
sensing, by a computing device, a movement of a gamepad from a first position to a second position in a reality scene through an Inertial Measurement Unit (IMU) orientation sensor, (Luo Fig. 1; Page 8 para. 3: a gesture input device 3 corresponds to a gamepad, a tracking device  corresponds to the IMU. The sensed information is passed to a head-mounted display computing device 2),

    PNG
    media_image1.png
    296
    449
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    430
    433
    media_image2.png
    Greyscale

wherein the IMU orientation sensor is mounted in the gamepad, and the gamepad is configured to control an object in an object selection scenario in a VR scene, the VR scene being presented by a head-mounted display (Fig. 1; HMD 2; Page 11, para. 1: the gesture input device can detect spatial data; Page 12 para. 1: tracking devices such as gyroscopes are included in the gesture input device; Page 10 para. 3: the user sees a beam on a head-mounted display  2 and can select spatial data as shown in Figs. 3-4); 
generating, by the computing device, a first position vector based on the movement; (Page 12 step 201 para. 1-2; Fig. 5 step 501 Page 18 para. 1: the IMU sensors in the gesture input device are used to detect the spatial position information X, Y, Z in the system (reality scene) coordinate system and rotational movements. The spatial position information constitutes the first position vector)
acquiring, by the computing device, a first absolute position coordinate of the second position in the reality scene according to a position coordinate of a starting point in the reality scene and the first position vector (Page 17 para. 2; Page 18 para. 1; Fig. 5 step 501; Page 21 para. 5: By changing the spatial position and rotation posture of the gesture input device, the position coordinate origin and the direction vector pointing directly in the three-dimensional virtual space representing the virtual object of the gesture input device can be obtained. This means that the new gamepad position (first absolute position coordinate of the second position), and the direction vector (first position vector) from the origin starting point are acquired as the gamepad changes to the second position in the reality scene); 
converting, by the computing device, the first absolute position coordinate into a first virtual position coordinate in the VR scene; (Page 13 para. 3; Fig. 5 step 502; Page 18 para. 2: the position of a virtual object (first virtual position coordinate) representing the gamepad/gesture-input-device is converted from the reality scene/system-coordinate-system to the VR scene/three-dimensional-virtual-space);
pointing, by the computing device, at a target object located at the first virtual position coordinate in the VR scene, wherein when pointing at the target object, the target object is selected and changed into an operable state (Figs. 3-4 beams 301/401; Page 8 para. 5; Page 13 para. 1-3 step 203: a laser beam 301 is pointed by the gesture input device 3 at a target object 302, or a laser beam 401 is pointed at target object 402 and changes target object 402 into an operable state as indicated by its change in appearance); and
executing an operation on the target object at the operable state in the VR scene in response to an instruction from a key of the gamepad (Figs. 3-4; Page 15 para. 4 – Page 16 para. 1: a control instruction may be generated from the gamepad that leads to executing operations on the target /object such as selecting, moving, etc.; Page 16 para. 3: the control instruction may be tapping the gamepad or using a control button).
However, Luo fails to explicitly refer to a key or button on the gamepad and instead refers to tapping the gamepad.

    PNG
    media_image3.png
    524
    697
    media_image3.png
    Greyscale


In addition, Tome teaches that when an object is pointed at, an operation instruction may be generated in response to a key being operated on the gamepad alternatively to tapping (Tome Fig. 5A; para. 38-39: “The handheld electronic device 202 can also include other components for manipulation by the user such as, for example, actuation buttons”- a key or button may be pressed alternatively to a tap).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute Luo’s technique of tapping, with the technique of a pressing a key on a gamepad taught by Tome. Tome also cites many other user input techniques via a gamepad so it is a matter of design variation which input type to choose.

Regarding claim 2, Luo modified by Tome discloses the method according to claim 1, wherein pointing at the target object oriented by the first virtual position coordinate in the VR scene comprises: orienting a laser pointer toward the target object located at the first virtual position coordinate in the VR scene (Luo Figs. 3-4 step 203; Page 13 para. 2-3: the laser beam points towards a target object such as cylinder or a cone 303), wherein a coordinate of an intersection of a ray originated from the laser pointer and the target object is the first virtual position coordinate (Luo Page 4 para. 3; Page 14 para. 1=2: an intersection of a ray with a virtual target object is calculated using a ray projection algorithm, using coordinates in the VR space).
Regarding claim 3, Luo modified by Tome discloses the method according to claim 1, wherein orienting the laser pointer toward the target object in the VR scene comprises: moving the laser pointer from a third position to a fourth position in the VR scene, wherein the laser pointer orients the target object when being positioned at the fourth position in the VR scene, and when the gamepad is positioned at the first position in the reality scene, the laser pointer is positioned at the third position in the VR scene (Luo Page 13 para. 1: As stated above, the position of a virtual object (first virtual position coordinate) representing the gamepad/gesture-input-device is converted from the reality scene/system-coordinate-system to the VR scene/three-dimensional-virtual-space. A virtual object in the three-dimensional virtual space may have a relative position and a relative angle with respect to the system coordinate system of the three-dimensional virtual space. This amounts to mapping movement from a first to a second position in the reality scene into a third to a fourth position in the VR scene when the gamepad moves because relative movements are monitored).

Regarding claim 4, Luo modified by Tome discloses the method according to claim 1, wherein acquiring the first absolute position coordinate of the second position in the reality scene according to the position coordinate of the starting point in the reality scene and the first position vector comprises: acquiring the first absolute position coordinate according to the position coordinate of the starting point, the first position vector and a second absolute position coordinate, wherein the second absolute position coordinate is a coordinate of the first position in the reality scene (Luo Page 17 para. 2 - Page 18 para. 1; Fig. 5 step 501; Page 21 para. 5: This amounts to stating that a new position may be obtained from an origin point and a vector in the reality scene. The position coordinate origin (starting point) and the direction vector (first position vector) pointing directly in the three-dimensional virtual space representing the virtual object of the gesture input device can be obtained based on the first original position (second absolute position coordinate). By changing the spatial position and rotation posture (real space direction vector) of the gesture input device, the new gamepad position (first absolute position coordinate of the second position) is acquired).

Regarding claim 5, Luo modified by Tome discloses the method according to claim 1, before acquiring the first absolute position coordinate of the second position in the reality scene according to the position coordinate of the starting point in the reality scene and the first position vector, the method further comprising: acquiring the position coordinate of the starting point in the reality scene through a camera (Tome Fig. 2; para. 43: “the HMD 100 can include a camera 280 to capture still and moving images. The images captured by camera 280 may be used to help track a physical position of the user and/or the handheld electronic device 202 in the real world”- a camera is used to track the physical position in the reality scene, which would have included the position coordinate of the starting point in an image).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply Tome’s technique of tracking the gamepad position with the camera to Luo’s camera cited in Page 15 para. 2. This could have provided additional position verification, increasing precision.

Regarding claim 7, Luo modified by Tome discloses the method according to claim 2, further comprising: when the laser pointer points at the target object, displaying the target object as the operable state in the VR scene (Luo Fig. 4 items 401/402: please refer to the discussion of claim 1).
Regarding claim 8, Luo discloses a Virtual Reality (VR) apparatus, comprising: 
[Please refer to the discussion of related claim 1 which comprises the limitations of claim 8. The processor of Luo (Luo Page 23 para. 3 )performs the method.]
However, Luo fails to explicitly refer to a key or button on the gamepad and instead refers to tapping the gamepad.
Tome also teaches pointing at a target in a virtual reality scene using a computing device (Figs. 1,2A-2C HMD 100) and a gamepad (Figs. 1, 3 controller 102 para. 35,45).
In addition, Tome teaches that when an object is pointed at, an operation instruction may be generated in response to a key being operated on the gamepad alternatively to tapping (Tome Fig. 5A; para. 38-39: please refer to the discussion of claim 1 and the same obviousness motivation).
Regarding claim 9, Luo modified by Tome discloses the VR apparatus according to claim 8, wherein the processor is further configured to: orient a laser pointer toward the target object located at the first virtual position coordinate in the VR scene, wherein a coordinate of an intersection of a ray originated from the laser pointer and the target object is the first virtual position coordinate (Figs. 3-4; Page 15 para. 4 – Page 16 para. 1: please refer to the discussion of the same limitations in claim 1).
Regarding claim 10, please refer to the rejection of claim 3 for essentially the same additional limitations performed by the processor of claim 8.
Regarding claim 11, please refer to the rejection of claim 4 for essentially the same additional limitations performed by the processor of claim 8.
Regarding claim 12
Regarding claim 14, please refer to the rejection of claim 1 for essentially the same additional limitations performed by the processor of claim 8.
Regarding claim 15,  Luo discloses a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform (Fig. 1; Page 11 para. 1; Page 23 para. 3: host 1 is the non-transitory computer-readable storage medium which sends instructions. It is a computing device, and therefore comprises a memory to store the program): 
[Please refer to the rejection of claim 1 for the discussion of essentially the same method limitations performed by the computer program instructions].
However, Luo fails to explicitly refer to a key or button on the gamepad and instead refers to tapping the gamepad.
Tome also teaches pointing at a target in a virtual reality scene using a computing device (Figs. 1,2A-2C HMD 100) and a gamepad (Figs. 1, 3 controller 102 para. 35,45).
In addition, Tome teaches that when an object is pointed at, an operation instruction may be generated in response to a key being operated on the gamepad alternatively to tapping (Tome Fig. 5A; para. 38-39: please refer to the discussion of claim 1 and the same obviousness motivation).
Regarding claim 16, please refer to the rejection of claim 2 for essentially the same additional limitations performed by the program of claim 15.
Regarding claim 17, please refer to the rejection of claim 3 for essentially the same additional limitations performed by the program of claim 15.
Regarding claim 18
Regarding claim 20, please refer to the rejection of claim 1 for essentially the same additional limitations performed by the program of claim 15.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Tome, and further in view of William Robert Powers III et al*, USPGPUB 2016/0048994 A1 (hereinafter “Powers”).
Regarding claim 6, Luo modified by Tome discloses the method according to claim 5, however although Luo discloses a camera and Tome discloses a camera that tracks the physical position of a gamepad, they fail to explicitly disclose the starting point is a point in an image shot by the camera.
Powers also teaches wherein the starting point is a point in an image shot by the camera (Powers Figs. 3B,3C: a set of consecutive points p1,p2,p3 are tracked in images shot by camera 320 of Fig. 3B. The starting point is understood to correspond to p1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply Powers’ technique of tracking the gamepad starting point as a point in a camera image, to Luo’s camera. This could have provided additional position verification, increasing precision.
Regarding claim 13, please refer to the rejection of claim 6 which refers to essentially the same method performed by the processor of claim 8. Luo modified by Tome and further modified by Powers teaches the VR apparatus performing the method of claim 6.
Regarding claim 19, please refer to the rejection of claims 5 and 6 which refer to essentially the same method performed by the program of claim 15. Luo modified by Tome teaches the VR apparatus performing the method of claim 5. Luo modified by Tome and further modified by 
 
Conclusion
It is suggested to modify the independent claims to state that the gamepad is able to control an object in both a gaming and a non-gaming environment VR scene, wherein the gamepad features a set of buttons handled with one thumb and a direction controller handled with another thumb, in order to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646